DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a variable current source electrically connected between the first input terminal and a ground, the variable current source being configured to vary a current value of a direct current flowing to the ground from the input terminal according to a value of an offset of the differential voltage signal, wherein the first input terminal is biased to a voltage value equal to a voltage value to which the second input terminal is biased.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zamprogno et al. (Patent No. US 10,187,026 B2) discloses a transimpedance amplifier circuit including a feedback control loop that generates a compensation current at an input of a transimpedance amplifier.
Christensen et al. (Patent No. US 10,020,784 B1) discloses a TIA including first and second input terminals for differentially receiving an input current signal, and first and second amplification circuits.
Tan et al. (Patent No. US 9,748,908 B1) discloses a transimpedance amplifier comprising a first-stage trans-conductance amplifier TCA, a second-stage TCA, a third-stage amplifier and a feedback circuit.
Sugimoto (Patent No. US 9,496,826 B2) discloses a TIA including a feedback circuit that controls a bypass current to be extracted from the input current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878